Case 2:15-cv-05440-BMC-GRB Document 299 Filed 08/29/19 Page 1 of 6 PageID #: 33750



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK



   SOURCEONE DENTAL, INC.,

                    Plaintiff,

              v.                           Civil Action No. 15-cv-05440-BMC-GRB

   PATTERSON COMPANIES, INC., et al.,

                     Defendants.




            DEFENDANT, BENCO DENTAL SUPPLY’S MOTION IN LIMINE
                  TO PRECLUDE PLAINTIFF FROM OFFERING
               HEARSAY EVIDENCE FROM SETTLING DEFENDANTS
Case 2:15-cv-05440-BMC-GRB Document 299 Filed 08/29/19 Page 2 of 6 PageID #: 33751



                                          INTRODUCTION

          Plaintiff’s recent settlement with former defendant Patterson Companies, Inc.

   (“Patterson”) – after the original deadline for filing motions in limine and after the time to lodge

   objections to proposed trial exhibits – has dramatically changed the upcoming trial of this

   matter. 1 As the only defendant left standing in this alleged antitrust action, Benco’s defense has

   by necessity changed. As such, Benco moves in limine to exclude hearsay statements of its

   settling former co-defendants, Henry Schein, Inc. (“Schein”) and Patterson.

                                             ARGUMENT

          SourceOne’s proposed trial exhibit list is replete with emails and other documents

   containing hearsay statements from employees or representatives of former defendants Patterson

   and Schein. Although such evidence may have been admissible as non-hearsay statements made

   by an opposing party under Fed. R. Evid. 801(d)(2)(A)–(D) when Patterson and Schein were

   parties to the case, now that both Patterson and Schein have settled their claims with SourceOne

   and have been dismissed from this action, the statements no longer constitute admissible non-

   hearsay under Rule 801(d)(A)–(D). See Lechoslaw v. Bank of Am., N.A., 618 F.3d 49, 56-57 (1st

   Cir. 2010) (a hearsay statement may not be admitted under Rule 801(d)(2) after the party has

   been dismissed from the action).

          Nor are these exhibits admissible against Benco under Rule 801(d)(2)(E) as statements

   made by alleged co-conspirators. For a statement to be admissible under Rule 801(d)(2)(E),


   1
    Patterson settled with SourceOne after the Parties had exchanged deposition designations and
   objections to proposed trial exhibits. Patterson’s settlement with SourceOne substantially
   changes Benco’s trial strategy. Benco also made decisions in conjunction with Patterson’s
   counsel that are no longer in Benco’s strategic interests at trial as a result of the unforeseen
   settlement of Patterson. Accordingly, Patterson’s recent settlement provides Benco with good
   cause to assert additional objections to documents containing communications of Schein and
   Patterson.


                                                    1
Case 2:15-cv-05440-BMC-GRB Document 299 Filed 08/29/19 Page 3 of 6 PageID #: 33752



   several conditions must be met that have not been met here. Before otherwise inadmissible

   hearsay statements from Schein or Patterson may be admissible as against Benco under Rule

   801(d)(2)(E), the court must make preliminary determinations, by a preponderance of the

   evidence that: (1) a conspiracy existed; (2) Benco was part of the conspiracy; and (3) the to-be-

   offered statement was (A) made by a co-conspirator (B) during and (C) in furtherance of the

   alleged conspiracy. See, e.g., United States v. Coppola, 671 F.2d 220, 226 (2d Cir. 2012); United

   States v. Farhane, 634 F.3d 127, 161 (2d Cir. 2011).

          Independent evidence, other than the statements themselves, showing by a preponderance

   of the evidence that a conspiracy existed between the declarant and the defendant, must be

   introduced in order to fulfill the requirements of Fed. R. Evid. 801(d)(2)(E) that a statement by a

   co-conspirator of a party during the course and in furtherance of the conspiracy is not hearsay.

   See United States v. Santiago, 199 F.Supp 2d 101 (S.D.N.Y. 2002) (holding that although the

   court may consider a hearsay statement itself to determine the existence of a conspiracy, it is

   clear that there must be some independent corroborating evidence of the defendant’s

   participation in the conspiracy). SourceOne has not established by a preponderance of the

   evidence, either (1) that the alleged conspiracy existed, or (2) that Benco was a party to the

   alleged conspiracy. As a result, no evidence in the record falls within the exception set forth in

   Rule 801(d)(2)(E). Furthermore, even if SourceOne could establish the existence of such a

   conspiracy by a preponderance of the evidence, and that Benco was a part of that supposed

   conspiracy, SourceOne must also show that each specific statement it intends to offer under Rule

   801(d)(2)(E) was actually made during the conspiracy and in furtherance of a conspiracy before

   it can be considered as to Benco. Rule 801(d)(2)(E) is not an open-ended invitation to admit any

   and all statements by alleged conspirators. For example, casual admissions of culpability are not



                                                   2
Case 2:15-cv-05440-BMC-GRB Document 299 Filed 08/29/19 Page 4 of 6 PageID #: 33753



   enough to meet this requirement; the statement must be intended to promote the objective of the

   conspiracy. United States v. Beech-Nut Nutrition Corp., 871 F.2d 1181, 1199 (2d Cir. 1989)

   (“‘Idle chatter’ does not meet the test; nor does a ‘merely narrative’ description by one

   coconspirator of the acts of another.” (quoting United States v. Lieberman, 637 F.2d 95, 103 (2d

   Cir. 1980) and United States v. Heinemann, 801 F.2d 86, 95 (2d Cir. 1986))). See also United

   States v. Pallais, 921 F.2d 684, 688 (7th Cir. 1990); United States v. Townley, 472 F.3d 1267,

   1273 (10th Cir. 2007); 30B Michael H. Graham, Federal Practice & Procedure § 7025 (2014 ed.)

   (“Statements made during the existence of the conspiracy must be more than casual statements.

   The statements must actually be in furtherance of the conspiracy.”).

          Coconspirator statements may be found to be “in furtherance” of the conspiracy within

   the meaning of Rule 801(d)(2)(E) only where they “‘prompt the listener to respond in a way that

   facilitates the carrying out of criminal activity.’” Beech-Nut Nutrition Corp., 871 F.2d at 1199

   (quoting United States v. Rahme, 813 F.2d 31, 35 (2d Cir. 1987)). Although “there is no

   requirement that the person to whom the statement is made also be a member” of the alleged

   conspiracy, id., statements made to third parties are not generally considered to be in furtherance

   of a conspiracy. See, e.g., United States v. Gibbs, 739 F.2d 838, 845 (3d Cir. 1984) (“statements

   made to those who are not involved in the conspiracy are not ‘in furtherance’ of it”). Such

   statements are only in furtherance of a conspiracy if the third party had a specific need to know

   about the conspiracy. See United States v. Weaver, 507 F.3d 178, 182 (3d Cir. 2007) (statements

   made to “nonmembers of the conspiracy who had no need to know about the matter disclosed”

   are not in furtherance of the conspiracy); United States v. Provenzano, 620 F.2d 985, 1001 (3d

   Cir. 1980) (“[o]nly if there was a reason for Hart or Abramowitz to know these things about the

   conspiracy could the statements have been ‘in furtherance of’ the conspiracy”). Cf. Beech-Nut



                                                   3
Case 2:15-cv-05440-BMC-GRB Document 299 Filed 08/29/19 Page 5 of 6 PageID #: 33754



   Nutrition Corp., 871 F.2d at 1199 (statements to third party were “in furtherance of the

   conspiracy where the third party was “intimately aware” of the relevant events and was

   “somewhat at risk of being accused” and statements were made to encourage him not to reveal

   incriminating information). Finally, “[a] party seeking admission of coconspirator statements

   that contain multiple hearsay must show the Rule 801(d)(2)(E) elements for each layer of

   hearsay.” United States v. Amato, 2006 U.S. Dist. LEXIS 40870 (E.D.N.Y. June 20, 2006)

   (citing Pittman by Pittman v. Grayson, 149 F.3d 111, 124 (2d Cir. 1998)).

          The overwhelming number of hearsay documents from Schein and Patterson listed on

   SourceOne’s trial exhibit list makes it impractical to cite to any specific piece of evidence in this

   motion.   Specifically, Benco and Patterson had previously objected to over 200 proposed

   Plaintiff exhibits that violate the rule against hearsay. As a result of the significant change in

   circumstances in this case, Benco identified an additional 278 documents that constitute

   inadmissible hearsay.


                                            CONCLUSION

          For the foregoing reasons, Benco respectfully requests that this Court prohibit SourceOne

   from entering into evidence documents and e-mails that contain hearsay statements of settling

   defendants Schein and Patterson.




                                                    4
Case 2:15-cv-05440-BMC-GRB Document 299 Filed 08/29/19 Page 6 of 6 PageID #: 33755



   Dated: August 29, 2019             BUCHANAN INGERSOLL & ROONEY PC



                                      By: /s/ Howard D. Scher

                                      Howard D. Scher (admitted pro hac vice)
                                      Thomas P. Manning (admitted pro hac vice)
                                      Samantha L. Southall (SS8099)
                                      Kenneth L. Racowski (admitted pro hac vice)
                                      Mark A. Kasten (admitted pro hac vice)
                                      Two Liberty Place
                                      50 S. 16th Street, Suite 3200
                                      Philadelphia, Pennsylvania 19102
                                      Tel. (215) 665-3800

                                      Counsel for Defendant Benco Dental Supply Co.




                                        5
